Citation Nr: 0719409	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO. 04-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an increased evaluation for schizophrenia, 
residual type, currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel










INTRODUCTION

The veteran had active service from July 1969 until January 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The veteran raised a claim for a total disability evaluation 
based on individual unemployability (TDIU) in the same 
September 2003 statement in which he raised his claim for the 
increased evaluation. In the decision below, the Board grants 
a total schedular rating for schizophrenia. TDIU is not an 
available benefit for a VA compensation beneficiary who has a 
total schedular rating. See VAOPGCPREC 6-99. As such, the 100 
percent schedular evaluation granted in the decision below 
renders the issue of entitlement to TDIU moot.


FINDING OF FACT

The veteran's schizophrenia is manifested by symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a grant of 100 percent for schizophrenia 
have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9204, 9205 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. This duty was satisfied by letters dated in February 
2004 and February 2007. Additionally, under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), VA must provide notice 
that an effective date for the award of benefits will be 
assigned if an increased evaluation is awarded. Although the 
RO did not advise the veteran of such information, because 
the claim is being granted, the RO will, upon issuance of 
this decision, assign an effective date for the increased 
evaluation. Proceeding with the appeals presently does not 
therefore inure to the veteran's prejudice.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.

The Merits of the Claim

The RO granted service connection for schizophrenia in a 
December 1974 rating decision. At that time a total 
evaluation was assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9204. Subsequently, the disability rating was 
reduced to 10 percent in a July 1972 rating decision. Over 
the years, the veteran's disability rating has fluctuated as 
the service connected schizophrenia manifested with several 
periods of exacerbation that resulted in temporary total 
ratings. A 50 percent evaluation was assigned in a June 1982 
decision. This 50 percent evaluation has continued until the 
present time. The veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

The veteran's schizophrenia has been evaluated under 
Diagnostic Codes 9203, 9204 and 9205, all for the evaluation 
of schizophrenia. Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including schizophrenia, 
provide for a 50 percent rating when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations and Social Security Administration records. The 
Board considers all the evidence of record, but only reports 
the most probative evidence. Here, the record indicates that 
the veteran is unemployed, has contemplated and attempted 
suicide, has persistent auditory hallucinations, has 
demonstrated intermittent inability to perform activities of 
daily living, and has difficulty controlling his anger. It is 
upon these matters of record that the benefit of the doubt is 
triggered and a 100 percent evaluation is granted.

A September 2001 VA outpatient treatment record reflected the 
veteran sought treatment for hyperactive feeling and 
insomnia. He reported receiving treatment with a private 
psychiatrist a year before but denied seeing a physician 
since that time. 

A June 2002 VA treatment record explained the veteran had a 
long history of substance abuse disorder. The veteran 
reported using marijuana daily and consuming approximately 1/4 
liter of alcohol per day. He also reported hearing voices. 
Although he denied suicidal ideas the veteran expressed 
feelings of worthlessness and helplessness. No aggressive 
behavior was noted. Mental status examination revealed the 
veteran was alert, active, coherent and logical. The 
diagnosis was substance use disorder and schizophrenia. 
Medications included Vistanyl, Risperdal, Paxil, and Ativan. 

A March 2003 VA outpatient treatment record reflected the 
veteran heard voices and complained of irritability and poor 
impulse control. He also reported alcohol related legal 
problems. Mental status examination revealed the veteran was 
alert and active but had poor grooming and poor hygiene. 
There were no tremors or aggressive behavior. However, the 
veteran was described as hostile and his mood was sad with 
inappropriate affect. Speech was coherent, logical and 
relevant. He denied suicidal and homicidal ideas. No 
delusions were noted. The veteran had poor insight and poor 
judgment. The diagnosis was substance use disorder, alcohol 
dependence and schizophrenia by history.

Another March 2003 VA outpatient treatment note reflected the 
veteran sought alcohol detoxification and hospitalization. He 
was described as irritable and with marital problems. 
Additionally, another March 2003 treatment record reported 
the veteran was well groomed but had poor oral hygiene. 

A VA outpatient treatment record dated in February 2004 
reflected the veteran was discharged from the Drug Dependence 
Treatment Program for poor compliance. The veteran related he 
had auditory hallucinations during which voices told him he 
was "not worth living" and that he "should kill himself." 
He reported depressive symptoms but indicated daytime anxiety 
and insomnia bothered him the most. He reported side effects 
to antidepressant treatment and expressed interest in another 
Drug Dependence Treatment Program. Mental status examination 
indicated the veteran was calm and appropriately dressed and 
groomed. Speech was spontaneous. The veteran's mood and 
affect were described as anxious and appropriate. The veteran 
denied suicidal and homicidal thoughts. He also denied racing 
thoughts. Delusional thoughts were not elicited. The veteran 
was coherent, relevant and logical and made no loose 
associations. He had no flight of ideas, phobias, panic 
attacks, obsessions or compulsions or disorders of 
perception. He admitted auditory hallucinations but denied 
visual hallucinations. Memory and concentration were 
preserved. Insight and judgment were poor. The diagnosis was 
schizophrenia, residual type by history, alcohol and cannabis 
dependence. 

Other VA medical records reflect treatment for other 
conditions but continue to illustrate the veteran has treated 
with several different psychotropic medications including 
zyprexa, haloperidol, hydroxyzine pamoate, and lorazepam. 

The veteran underwent a VA examination in March 2004 to 
assess the severity of his schizophrenia. The examiner 
explained the past medical history reflected the veteran was 
service connected for schizophrenia and had a history of 
alcohol cocaine and cannabis dependence. He was admitted to 
the drug dependence clinic the year prior to the examination 
and discharged for failure to comply with the requirements. 
The veteran reported he had not worked since his discharge 
from the military. He reported he had been married 31 years 
ago and had four children. He reported some marital and 
family problems due to his drinking. The veteran complained 
of feeling sad, depressed, irritable, and having insomnia and 
anxiety, restlessness and tension. He indicated he drank 
alcohol in a compulsive way, approximately two liters of rum 
per day for the past three years. He explained he started an 
alcohol dependence clinic the day before to control drinking 
and drug dependence. The examiner noted the veteran presented 
with a strong rationalization for his drinking behavior and 
blamed the drinking on anxiety and depression. The veteran 
had daily alcoholic amnesia and aggressive behavior when 
under the influence of alcohol. No psychotic symptoms or 
cognitive symptoms were reported. 

Mental status examination reflected the veteran was 
appropriately dressed with adequate hygiene. He was 
cooperative but angry and manipulative. He was spontaneous 
but established eye contact with the examiner. The veteran 
was alert and had contact with reality. There was no 
indication of psychomotor retardation or agitation. There was 
no evidence of tics, tremors, or abnormal involuntary 
movement. The veteran's thought process was coherent and 
logical. There was no evidence of looseness of association or 
disorganized speech. There was no evidence of delusions or 
hallucinations. He had no phobias, obsessions, panic attacks 
or suicidal ideas. Mood was described as anxious, irritable, 
and euphoric. Affect was broad and appropriate. Memory for 
recent, remote and immediate events was poor and judgment and 
insight were poor. The examiner stated the veteran's symptoms 
were seriously interfering with his social and employment 
functioning. However the examiner also reported there was no 
evidence of impairment of thought process or functioning or 
evidence of inappropriate behavior. The examiner concluded 
that the veteran was able to maintain basic activities of 
daily living. The examiner noted the veteran was incompetent 
to manage his funds due to his substance abuse disorder. The 
diagnosis was schizophrenia, residual type by record and 
alcohol and cannabis dependence. The GAF was 50.

Social Security Administration records reflect the veteran 
was granted disability benefits based solely upon the 
diagnosis of schizophrenic, paranoid and other functional 
psychotic disabilities. In August 2003, the veteran was sent 
for a psychiatric evaluation for Social Security benefits 
purposes. The veteran was uncomfortable and indicated that he 
had a prior evaluation and stated he "could not be forced to 
cooperate in the interview" and "[the evaluation] made me 
uncomfortable and no one asked my permission before being 
sent to you." The psychiatrist tried to reassure the veteran 
and explain the purpose of the evaluation but the veteran 
became more uncomfortable and left the office without 
cooperating with the interview.

The March 2003 report of continuing disability review 
completed by the veteran's spouse alleged the veteran's 
schizophrenia had worsened and explained the veteran did not 
sleep and left the house in the middle of the night intending 
to commit suicide. She reported the veteran's medications as 
Lubrisin, vitamins and Prozac. She denied any treatment with 
a doctor during the prior 12 months. She explained the 
veteran could move and walk without assistance but she 
reported they had to tell him to bathe and change clothes. 
She explained he did not help in household chores or tasks, 
watched little television and always slept. She explained the 
veteran did not like to go any place and if a friend came 
home he would come out and return to his room. 

A September 2003 evaluation performed to evaluate the 
veteran's entitlement to social security benefits indicated 
the veteran had psychotic features and deterioration that 
were persistent and evidenced by delusions or hallucinations 
and incoherence, loosening of associations, illogical 
thinking or poverty of content of speech associated with 
inappropriate affect and emotional withdrawal and isolation. 
The psychiatrist indicated the veteran had marked limitation 
in the restriction of activities of daily living and 
maintaining social functioning. There was moderate limitation 
in difficulty maintaining concentration, persistence and 
pace. There were no episodes of decompensation of extended 
duration.

In the present case, considering all of the evidence of 
record, the Board finds that there is a reasonable doubt as 
to whether the veteran was totally disabled as a result of 
his schizophrenia. Although the lack of recent treatment 
records suggests an improvement, a close investigation of the 
evidence of record indicates the veteran has not sustained 
any substantial improvement of his schizophrenia.

The evidence reflects the veteran has had a long history of 
schizophrenia, with symptoms ranging from mild to totally 
disabling over the years. He has been hospitalized numerous 
times in the 1970s and 1980s for these symptoms. More recent 
medical evidence demonstrates that some of the veteran's more 
severe symptoms persist. Particularly of note are the 
continued auditory hallucinations reported in June 2002, 
September 2003, and September 2004. Previous records 
demonstrate reports of auditory hallucinations since 1972. 

The evidence is also at an approximate balance concerning the 
veteran's hygiene and grooming. While most of the records 
report the veteran was appropriately dressed and groomed, 
records in March 2003 reported poor grooming and hygiene and 
poor oral hygiene. Furthermore, the veteran's spouse 
explained that they had to remind the veteran to bathe and 
dress himself. This statement is consistent with the 
veteran's February 1989 report of continuing disability in 
which he explained he needed help in bathing and dressing 
because he would forget what he was doing. The veteran and 
his spouse are competent to describe such observable signs 
and symptoms. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
In this regard, although the veteran may have been well 
groomed at doctors' appointments, there is competent evidence 
suggesting this was the result of the spouse's assistance.

There is also conflicting evidence concerning whether the 
veteran had grossly inappropriate behavior. There are many 
records, such as the June 2002 VA treatment record which 
noted no aggressive behavior. However, there are also records 
which suggest inappropriate behavior such as the March 2003 
VA treatment records which described the veteran as irritable 
and hostile. Similarly, while the March 2004 VA examination 
noted the veteran had appropriate affect and was cooperative, 
he also reported the veteran was angry and manipulative. 
Additionally, the veteran had an inappropriate response to 
the August 2003 private psychiatric examination which 
resulted in him leaving without undergoing the examination. 

The Board also considered whether there was evidence of total 
occupational and social impairment. In this regard, the March 
2004 VA examiner indicated that the veteran's symptoms 
severely interfered in the veteran's ability to function in 
employment or social functions. Although the examiner 
reported that the veteran was able to perform activities of 
daily living and attributed the veteran's incompetence to 
handle funds to his substance abuse disorder, the Board finds 
these statements to be inconsistent with the prior record and 
with his own statements that the veteran's symptoms severely 
interfered in his ability to function. See Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997)(the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence.")

A review of the record reflects the veteran has been unable 
to work since 1972 and over the years, medical professionals 
have consistently found that the veteran's symptoms impeded 
occupational and social functioning and precluded him from 
active employment. For example, an August 1981 residual 
functional capacity examination reflected the veteran 
retained good ability to comprehend and follow instructions 
and perform work with minimal contact with others; however, 
the veteran had poor ability to perform work requiring 
frequent contact with others. A May 1982 private record 
reported the veteran's history of psychiatric hospitalization 
was usually brought about by becoming physically aggressive 
and hostile. The physician explained the veteran would 
certainly have difficulty dealing with jobs in which frequent 
contact with people was required. The physician indicated 
that the veteran had poor ability to perform work requiring 
frequent contact with others and a fair ability to perform 
work where contact was minimal. The veteran's ability to 
comprehend and follow instructions remained good. A December 
1983 VA record noted the veteran's continued paranoid 
thoughts contributed to his losing a job. In a July 1987 
private physician evaluation, the physician related that each 
time the veteran found a job, once the company found out he 
was schizophrenic, they refused to hire him. A June 1989 
evaluation concluded that the veteran was mentally 
incompetent to handle VA funds. A November 1989 VA treatment 
record described the veteran's work relationships as 
difficult and noted they ended in "crisis." 

In sum, the evidence is at an approximate balance concerning 
whether the veteran meets the criteria for a 100 percent 
rating for schizophrenia. Under the law, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 
Therefore, giving the veteran the benefit of the doubt as the 
law requires, the Board finds that an increased evaluation of 
100 percent is warranted. 38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An evaluation of 100 percent for schizophrenia, residual type 
is granted.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


